IN THE COURT OF CRIMINAL APPEALS
                            OF TEXAS
                                         NO. WR-82,546-01


                   EX PARTE JAMES JAVANCE DAVENPORT, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W05-41796-V(A) IN THE 292ND DISTRICT COURT
                               FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

capital murder and sentenced to life imprisonment. The Fifth Court of Appeals affirmed Applicant’s

conviction in Davenport v. State, No. 05-10-00329-CR (Tex. App.–Dallas 2012)(not designated for

publication).

        On June 6, 2014, an order designating issues was signed by the trial court. It appears that the

trial court has not completed its fact finding in these cases. We remand this application to the 292nd
District Court of County to allow the trial judge to complete an evidentiary investigation and enter

findings of fact and conclusions of law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.

Filed: January 14, 2015
Do not publish